COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-13-00512-CV
Style:                    Jack Grynberg d/b/a Grynberg Petroleum Company
                          v Teledrift Company d/b/a Spidle Turbeco
Date motion filed*:       March 4, 2014
Type of motion:           Motion for Withdrawal and Substitution of Counsel
Party filing motion:      Appellant
Document to be filed:     N/A

Is appeal accelerated?       No

Ordered that motion is:

          Granted
               If document is to be filed, document due:
                Absent extraordinary circumstances, the Court will not grant additional
                 motions to extend time
              Denied
          Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
          The Clerk of this Court is ordered to substitute Bradley W. Snead for Kenneth L.
          Parker, Jr. as appellant’s counsel of record. We further notify counsel Snead that
          this substitution will not affect any pending deadlines in this appeal.



Judge's signature: /s/ Chief Justice Sherry Radack
                ×                              Acting for the Court

Panel consists of ____________________________________________

Date: March 11, 2014


November 7, 2008 Revision